Name: Commission Regulation (EU) No 969/2014 of 12 September 2014 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of Calcium ascorbate (E 302) and Sodium alginate (E 401) in certain unprocessed fruit and vegetables Text with EEA relevance
 Type: Regulation
 Subject Matter: plant product;  marketing;  health;  food technology;  chemistry
 Date Published: nan

 13.9.2014 EN Official Journal of the European Union L 272/8 COMMISSION REGULATION (EU) No 969/2014 of 12 September 2014 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of Calcium ascorbate (E 302) and Sodium alginate (E 401) in certain unprocessed fruit and vegetables (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) The Union list of food additives may be updated in accordance with the common procedure referrred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2) either on the initiative of the Commission or following an application. (3) An application for authorisation of the use of Calcium ascorbate (E 302) and Sodium alginate (E 401) as glazing agents in certain prepacked refrigerated unprocessed fruit and vegetables ready for consumption was submitted on 12 November 2012 and was made available to the Member States pursuant to Article 4 of Regulation (EC) No 1331/2008. (4) There is an increasing demand for fresh-cut fruit and vegetables, mainly because of their convenience as ready-to-eat products as well as for the health benefits associated with their consumption. (5) Prepacked refrigerated unprocessed fruit and vegetables ready for consumption are fresh fruit and vegetables which are washed before being peeled and/or cut and/or stalk removed, packed and kept cold by refrigeration. Some fruit and vegetables' constituents are susceptible to degradation when exposed to oxygen or light, to which the interior of the fruit and vegetables is exposed by peeling and/or cutting and/or having their stalk removed. Wounding of fruit and vegetables' tissues induces a number of physiological disorders such as oxidation, browning, etc. that decreases the nutritional quality of those foods and needs to be minimised. (6) There is a technological need for the use of Calcium ascorbate (E 302) and Sodium alginate (E 401) in certain prepacked refrigerated unprocessed fruit and vegetables ready for consumption. Those additives are used in combination to form an edible gel which is then applied to the surface of the fruit and vegetables providing a protective thin-coating, acting as a physical barrier to oxygen and moisture, reducing exudation and surface drying of those fruit and vegetables. As a result, physiological degradation reactions are reduced thus helping preserving the nutritional quality of the fruit and vegetables. Therefore, the gel allows a better and longer preservation of those fruit and vegetables. (7) The use of Calcium ascorbate (E 302) and Sodium alginate (E 401) as glazing agents would help enhancing the keeping quality of the prepacked, refrigerated unprocessed fruit and vegetables ready for consumption during their shelf-life and thus facilitating the availability and increasing the access to market of ready-to-eat fresh-cut fruit and vegetables. (8) Calcium ascorbate (E 302) and Sodium alginate (E 401) belong to the group of additives for which no acceptable daily intake has been specified (3). This implies that they do not represent a hazard to health at the levels necessary to achieve the desired technological effect. (9) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission is to seek the opinion of the European Food Safety Authority in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Since the authorisation of use of Calcium ascorbate (E 302) and Sodium alginate (E 401) as glazing agents in prepacked refrigerated unprocessed fruit and vegetables ready for consumption constitutes an update of the aforementioned list which is not liable to have an effect on human health, it is not necessary to seek the opinion of the European Food Safety Authority. (10) According to Annex II to Regulation (EC) No 1333/2008, the use of Calcium ascorbate (E 302) is already authorised for only prepacked refrigerated unprocessed fruit and vegetables ready for consumption and prepacked unprocessed and peeled potatoes under the food category 04.1.2 Peeled, cut and shredded fruit and vegetables. (11) Therefore, it is appropriate to authorise the use of Sodium alginate (E 401) as glazing agent in the food category 04.1.2 Peeled, cut and shredded fruit and vegetables in Annex II to Regulation (EC) No 1333/2008, at the maximum level of 2 400 mg/kg, and only in combination with Calcium ascorbate (E 302) at the maximum level of 800 mg/kg in order to form an edible gel. (12) Following the above, Annex II to Regulation (EC) No 1333/2008 should be amended accordingly. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) Report from the Commission on Dietary Food Additive Intake in the European Union, COM(2001) 542 final. ANNEX In Part E of Annex II to Regulation (EC) No 1333/2008 the following entry is inserted in the food category 04.1.2 Peeled, cut and shredded fruit and vegetables after the entry for food additive E 333: E 401 Sodium alginate 2 400 (82) only prepacked refrigerated unprocessed fruit and vegetables ready for consumption, to be sold to the final consumer (82): May only be used in combination with E 302 as glazing agents and with a maximum level of 800 mg/kg of E 302 in the final food.